DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 45-52) in the reply filed on 03/18/2021 is acknowledged.

Claim Objections
Claim 47, and 48 are objected to because of the following informalities:  
Claim 47, line 2-3 recites “the predetermined target temperature the predetermined target temperature range”. It should be amended to --the predetermined target temperature or the predetermined target temperature range--.  Appropriate correction is required.
Claim 48, line 3 recites “the predetermined target temperature the predetermined target temperature range”. It should be amended to --the predetermined target temperature or the predetermined target temperature range--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "a body temperature of a patient" in line 6. It is unclear to the examiner if a body temperature of a patient is the same as the one that I mentioned in line 1 or a new one. For examination purpose, the examiner is interpreting it to be the same.  Claim 46-52 depends on claim 45 and therefore are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-52 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Callister et al. (US 2006/0122673).
Regarding claim 45,  Callister discloses a system (fig.2; heat transfer system 20) for controlling a patient's body temperature and determining any change in a patient's endogenous body temperature regulating function [0098], the system comprising: one or more processing devices (fig.2; control unit 50); and a memory storing instructions that, when executed by the one or more processing devices, cause the one or more processing devices to perform operations ([0076], “the controller processor 70 may be programmed using either custom software or programs stored in read only memory or random access memory.  These programs may be changed or updated as necessary to refine control of the heater/cooler and pump driver, or to add new or additional processing features or capabilities to the controller processor 70”) including: controlling a heat exchange device to maintain a body temperature of a patient at a predetermined target temperature or within a predetermined target temperature range [0077]; determining a status of one or more components of the heat exchange device, the status representing an operation of the heat exchange device for maintaining the body temperature of the patient; and determining, based on the status, whether there is a change in an endogenous body temperature regulating function of the patient  [0098], “the controller processor 70 may be configured to simultaneously respond to multiple sensors, or to activate or de-activate various components such as several heat exchangers.  In this way, for example, a controller might heat blood that is subsequently circulated to the core body in response to a sensed core body temperature that is below the target temperature, and simultaneously activate a second heat exchanger to cool blood that is directed to the brain region in response to a sensed brain temperature that is above the target temperature”).
Regarding claim 46, Callister discloses the system of claim 45, wherein the status represents one or more measurements of the one or more components of the heat exchange device, the one or more measurements including a temperature, or a change in temperature, of either a delivered or returning heat transfer fluid, or a heat transfer fluid required to maintain the predetermined target temperature or the predetermined target temperature range of the patient ([0084]-[0086]).
Regarding claim 47, Callister discloses the system of claim 45, wherein the status represents an energy expenditure, or change in the energy expenditure, required to maintain the predetermined target temperature the predetermined target temperature range ([0039], [0131] and claim 1).
Regarding claim 48, Callister discloses the system of claim 45, wherein the status represents a measurement of a volume of a heat transfer fluid, or change in the volume ([0133]; stopping the flow of fluid) of the heat transfer fluid, required to maintain the predetermined target temperature the predetermined target temperature range ([0133]-[0145]).
Regarding claim 49, Callister discloses the system of claim 45, wherein determining, based on the status, comprises deriving a function of measurements of the one or more components of the heat exchange device, the function being based on at least two measurements comprising: a sensed patient temperature, an energy expenditure required to maintain the predetermined target temperature the predetermined target temperature range, a temperature of a heat transfer fluid sent to the patient ([0059], “It also receives input from the user, receives temperature information from sensors that sense patient temperature information, and based thereon, controls the temperature of the heat transfer fluid and the circulation of the heat transfer fluid within the heat exchange catheter”), a volume of the heat transfer fluid sent to the patient, a temperature of returning heat transfer fluid from the patient, a volume of the returning heat transfer fluid from the patient, an environment temperature, and a weight of the patient ([0133]-[0145]0.
Regarding claim 50, Callister discloses the system of claim 49, wherein the at least two measurements indicate changes or absence of changes to measured values (fig.4, see also [0095]).
Regarding claim 51, Callister discloses the system of claim 45, further comprising: generating, based on the status representing the operation of the heat exchange device for maintaining the body temperature of the patient, a visual representation of a biomarker for a change, or an absence of the change, in the endogenous body temperature regulating function of the patient ([0107]-[0111]).
Regarding claim 52, Callister discloses the system according to claim 51, further comprising: representing the visual representation a function of time, a degree of change from a baseline value, or a combination thereof ([0107]-[0111]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794